COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 El Paso Community MHMR d/b/a                  §               No. 08-18-00183-CV
 Emergence Health Network and
 Emergence Health Network,                     §                 Appeal from the

                      Appellants,              §                327th District Court

 v.                                            §             of El Paso County, Texas

 Diana Billingsley,                            §              (TC# 2018-DCV-0919)

                       Appellee.               §

                                            §
                                          ORDER

       The Court GRANTS the Appellants’ third motion for extension of time within which to

file the brief until January 12, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANTS’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Steven L. Hughes, the Appellants’ attorney, prepare

the Appellants’ brief and forward the same to this Court on or before January 12, 2019.

       IT IS SO ORDERED this 27th day of December, 2018.

                                            PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.